Citation Nr: 1625326	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to December 1953.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In August 2009, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for tinnitus.  Notice of this decision was sent to the Veteran that same month.

2.  The Veteran did not timely appeal the RO's August 2009 rating decision or submit any pertinent evidence within the appeal period.

3.  Evidence received since the RO's August 2009 rating decision includes evidence which is new and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for tinnitus.

4.  The evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence submitted since the final August 2009 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In August 2009, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for tinnitus.  Notice of the RO's August 2009 rating decision was sent to the Veteran that same month.

The Veteran did not timely appeal the RO's August 2009 rating decision or submit any pertinent evidence within the appeal period.  38 C.F.R. § 3.156(b).   Thus, the RO's August 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In December 2013, the Veteran filed to reopen his claim seeking service connection for tinnitus.  Specifically, he submitted statements and testimony indicating that he currently has tinnitus, and that this disability initially manifested itself during his military service.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Shade, 24 Vet. App. at 110 (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  Therefore, it is new and material, and reopening the claim of entitlement to service connection for tinnitus is warranted.

The Board shall now consider the Veteran's claim on its merits.  Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In many cases, medical evidence is needed to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet.App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he developed tinnitus, secondary to his inservice noise exposure.  Specifically, he claims that his inservice duties involved exposure to small arms and machine gun fire.  He also has testified to his having been exposed to aircraft engine noise during service.  Accordingly, his inservice exposure to hazardous noise levels has been established.

A VA audiological examination and medical opinion, obtained in May 2014, determined that the Veteran currently has tinnitus.  The VA examiner opined, however, that the Veteran's tinnitus was not related to his military service as it is more likely random transient tinnitus and not a pathological symptoms.  In providing this opinion, the VA examiner in May 2014 relied heavily on the findings noted within a prior VA audiological examination performed in April 2009.  It is also worth noting that the VA examiner in April 2009 had not reviewed the Veteran's service treatment records.

Since the May 2014 VA examination, the Veteran has provided statements and testimony which clarifies that his tinnitus began during service, and has continued to manifest itself at varying levels of severity ever since.  The Veteran further testified that he tends to down play symptoms of this condition as he has had it so long and it is essentially untreatable.  Lastly, he indicated that the condition has continued to worsen.  On this last point, the April 2009 VA audiological examination included an opinion that the Veteran's tinnitus was likely as not a symptom associated with his hearing loss.  Moreover, the evidence of record also indicates that the Veteran's service-connected bilateral hearing loss has recently increased in severity.

The Veteran statements that his tinnitus began in service are competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation"); VA Training Letter 10-02 at F.5.b.1. (March 18, 2010).   Moreover, the Board finds that these statements credible. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Specifically, there is no evidence which conflicts with the Veteran's current claim of tinnitus which began during his military service.  

Based upon a longitudinal review of the record, there is inservice evidence of exposure to acoustic trauma, a current diagnosis of tinnitus, and competent evidence indicating that the tinnitus began during service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


